FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WENPING ZHU,                                     No. 07-73631

               Petitioner,                       Agency No. A095-445-303

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Wenping Zhu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings. Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th

Cir. 2008). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

because the inconsistencies regarding the timing and length of Zhu’s detention go

to the heart of his claim. See Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir.

2005) (concluding the discrepancies were significant because they involved one of

the few interactions between the petitioner and the police). In the absence of

credible evidence, Zhu has failed to show eligibility for asylum or withholding.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Zhu does not challenge the BIA’s denial of his CAT claim. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

argued are deemed waived).

      We lack jurisdiction to consider Zhu’s claim that the IJ demonstrated bias

because this issue was not exhausted before the BIA. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                          2                                      07-73631